                                               ,,
Case 9:19-cr-80056-RKA Document 86 Entered on IFLSD Docket 06/21/2021 Page 1 of 2
                                               I

                                               ''\




                                      JUN 2 1 2021

                                                                                    - .,.:
           )
                                                                                                                                          è             -U          ' r-
       JtCase 9:19-cr-80056-RKA
                    , - . :l 'p.
              m,                w..-                                                                                               2 of 2 P'                                . e.
                                                                                                                                                                               *
                                                                                                                                                                               éM
                                                                                                                                                  .

 .z. .   Jen
           .s           .. ,
                           . j v,                                               Document 86 Entered on FLSD Docket
                                                                                                             W ESY06/21/2021
                                                                                                                   PA LM BC H Page
                                                                                                                                                                    .

,
xr...A L     x                .?: .()                            .
                                                                 .-..
                                                                    t
                                                                    .                                                          FL 334
                                                                                                                                                  ...
                                                                                                                                                                                        !
                                                                                                                                              .                 ,
                                                                                                                                                                        .       ,i
                                                                                                                                                                                 ,..,   j.
     'ze
       %       ..           zj..-
                                .-.
                                  .
                                  .-. 1'>.                                   .,'-h)        e1, .
                                                                                                                                      18 JU N 2021 PM 1 L                        ,, k,
   f&
   ;r-  df
     7.-ç    .- r
         .z.zt      n..;
                       - ;.. b,
                              1t                              t.
                                                             y-             ij-
                                                                              ,-,--t.--,7-: --f:)'--'
                                                                                      .'
      .ux'#b.zev.'u....
                      v>
                       h
                       ' .
                         a
                         k...kv. p
                                 :                           .       t :o.- z) .
                                                                               ,                                                      .                                     '   1..) b''
                                                                                                                                                                                '
     ?. ,.                  jrl,(1
                                 .           ey
                                              ,..?,.,            w....
                                                                     w .4- .y ''
                                                                     /
                                                                               kj ,jw               z                                                                                   6(
 i                    ..
                       ,-
                                                                  jy. . y .
                                                                          t
                                                                          ;
                                                                          :
                                                                          ë.
                                                                           u
                                                                           .
                                                                           ,..
                                                                             y
                                                                             ;
                                                                             ).t
                                                                             . (
                                                                               y
                                                                               '
                                                                               !..,. t
                                                                                ?    ,
                                                                                     â
                                                                                     '
                                                                                     t'




       '




                                              /                                                                                                              .
                                                                                                                                                             nlw(1..?(
                                                                                                                                                                     ;           .r
                                                                                                                                                                                  / /.
                                                                                                                                                                                  sf'
                                                                                                                                                                                    ftr
                                              r         !'
                                             ?
                                             /          . ' - %'        67
                                                                        .
                                                                         .
                                             t                                                                                                                D/ C..
                                                                                                                                                                   J0
                                                                                                                                                                    wl'
                                                                                                                                                                      rt
                                                                                                                                                                       l6.
                                                                                                                                                                         Qt
                                                                                                                                                                          1i)
                    * 1smaie lne 4/m. '.                     .
                                                                                               .x                                                            yues-.
                                                                                                                                                                  :-rt
                                                                                                                                                                     m--
                                                                                                                                                                       s
                                                                                                                                                                       xj-:, ?/
                                                                                                                                                        .

                    l eGlade œ qnk gal                                                                                                                          .
                                                                                                                                                                  (    o   .s. w
           'i4,4
       .-. - .
               !.t;.    '(
                         k.t::.
                              ..
                                    ! , . ;)..t.                        '
           . t     '
                   1f1.'
                       .t      6'.. . .!%. é. '.


                                                                                                        .*
                                                                                                         :1,:4c:kr1'
                                                                                                                   i..-=jj I
                                                                                                                           n J =jf
                                                                                                                                 d
                                                                                                                                 ''
